     Case 3:17-cv-00601-MHL Document 174 Filed 01/21/20 Page 1 of 6 PageID# 2908
                                                                                           li    IL            I ..

                                                                                     b'
                                                                                          JN2 I 20^
 1                               IN THE UNITED STATES DISTRICT COURT
                                                                                     CLEKK, U.S. DI.37.RiC, COURT
                                                                                            RICHMC/N'D. V
 2


 3
                             FOR THE EASTERN DISTRICT OF VIRGINIA

 4                                        RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al..                        Case No.: 3:I7-cv-00601-MHL
6
                    Plaintiff,
 7
                                                        DEFENDANT'S RESPONSE IN
     vs.
 8
                                                        OPPOSITION TO PLAINTIFF'S MOTION
                                                        IN LIMINE
     JASON GOODMAN,et al.
9

                    Defendant
10


11
     DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION IN LIMINE
12


13
            Defendant Jason Goodman Pro Se respectfully moves this court to deny Plaintiffs
14
     Motion in Limine. Plaintiff continues to act in bad faith, refusing to communicate by phone and
15


16
     taking every opportunity to hinder other forms of communication. It is Defendant's belief that

17   Plaintiffs motion in Limine is nothing more than a brazen attempt to prevent relevant evidence
18
     from being heard, due to the damning nature ofthese true facts. This evidence would prove
19
     Defendant's innocence in this matter and further prove the veracity of Defendant's allegations of
20
     a conspiracy between Plaintiff, his counsel and other third parties.
21


22
     Signed this 20'^ day of January 2020

23


24


25
                                                                    Jason Goodman, Defendant, Pro Se
                                                                                 252 1^ Avenue Apt 6j
26                                                                               New York, NY 10001
                                                                                      (323)744-7594
27
                                                                        truth V/crowdsourcethetruth.ori.

28

     DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION IN LIMINE - 1
     Case 3:17-cv-00601-MHL Document 174 Filed 01/21/20 Page 2 of 6 PageID# 2909



 1                                              ARGUMENT

 2
             I.      PLAINTIFF'S MOTION SEEKS TO ELIMINATE CRUICIL EVIDENCE
 3
                     AND WITNESSES WITHOUT CAUSE
 4

             The motion in limine states that Goodman "never" amended his statement of disclosures.
 5


 6   This is an inherently inaccurate reference to an infinite time frame that has not yet expired, and

 7   in fact Goodman was unaware that this needed to be done prior to a ruling on the Motion to
 8
     Disqualify. Despite his best efforts, Goodman's pro se status greatly complicates his ability to
 9
     locate appropriate local rules and appropriately act on them. An amended disclosure statement
10

     has been filed concurrent with this response.
|]


12           Apart from this procedural deficiency, Plaintiff offers no substantial reason why Biss and

13   Comwell should be excluded as witnesses. Biss and Comwell are critical witnesses in this

14
     matter as their participation in the conspiracy to attack Goodman's reputation while bringing
15
     multiple lawsuits against him is a fundamental aspect of this action.
16

             When a "motion in limine lacks the necessary specificity with respect to the evidence to
17


18   be excluded" the Court should "reserve judgment on the motion until trial when admission of

19   particular pieces ofevidence is in an appropriate factual context." Nat'l Union Fire Ins. Co. v.
20
     L.E. Myers Co. Grp., 937 F. Supp. 276,287(S.D.N.Y. 1996); see also Wechsler v. Hunt Health
21
     Sys., Ltd., No. 94 Civ. 8294(PKL),2003 WL 21998980, at *3(S.D.N.Y. Aug. 22,2003); Baxter
22

     Diagnostics, Inc. v. Novatek Med., Inc., No. 94 Civ. 5520(AJP), 1998 WL 665138, at *3
23


24   (S.D.N.Y. Sept. 25,1998)(denying motions in limine to exclude "all 'evidence of Baxter's 2

25   Case l:12-cv-02826-DLC Document 237 Filed 05/14/13 Page 4 of9 financial condition'" and
26
     ''evidence on its punitive damages claim" because they "lack[ed]'the necessary specificity'"
27
     (citation omitted)). In National Union Fire Insurance, the court rejected a party's attempt pre-trial
28

     DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION IN LIMINE - 2
     Case 3:17-cv-00601-MHL Document 174 Filed 01/21/20 Page 3 of 6 PageID# 2910



 1   to exclude "the testimony of various witnesses interpreting the purpose and/or meaning ofcertain
 2
     policy provisions" because the party failed to specify "which evidence should be excluded or
 3
     which parties intend to offer such evidence." 937 F. Supp. at 287. Similarly, in Viada v. Osaka
4

     Health Spa,Inc., motions in limine seeking to preclude plaintiffs from offering "writings and
 5


6    testimony" that defendants alleged were the product of material stolen from a defendant were

 7   denied as vague because the motions did "not specify the writings or potential testimony that the
 8
     movants believe should be excluded from the trial." No.04 Civ. 2744 VMKNF,2005 WL
9
     3435111, at *1 (S.D.N.Y. Dec. 12,2005). The Magistrate Judge in Viada noted that defendants'
10

     lack ofspecificity meant that "the Court is unable to determine... whether the writings and
11


12   testimony sought to be excluded from the trial would be inadmissible under any of the provisions

13   ofthe Federal Rules of Evidence." Id. As the court in Wechsler made clear,"[a] district court is
14
     well within its discretion to deny a motion in limine that fails to identify the evidence with
15
     particularity or to present arguments with specificity." 2003 WL 21998980, at *3(quotation
16

     omitted). Here, the vague and overbroad nature of Plaintiffs motion in limine mandates its
17


18   denial.

19             II.   THE EVIDENCE IN QUESTION IS LIKELY TO PROVE RELEVANT
20
                     AND THUS IS NOT APPROPRIATE SUBJECT MATTER FOR A
21
                     MOTION IN LIMINE
22

                     Even assuming Plaintiffs motion had precisely defined the contours ofthe
23


24   evidence they seek to exclude, a motion in limine under these circumstances would nonetheless

25   be inappropriate."The purpose of a motion in limine is to allow the trial court to rule in advance
26
     of trial on the admissibility and relevance ofcertain forecasted evidence." United States v. Chan,
27
     184 F. Supp. 2d 337, 340(S.D.N.Y. 2002)(citing Luce v. United States, 469 U.S. 38,41 n.4
28

     DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION IN LIMINE - 3
     Case 3:17-cv-00601-MHL Document 174 Filed 01/21/20 Page 4 of 6 PageID# 2911



 1   (1984)). "Evidence should be excluded on a motion in limine only when the evidence is clearly
 2
     inadmissible on all potential grounds." Wechsler v. Hunt Health Sys., Ltd., 381 F. Supp. 2d 135
 3
     140(S.D.N.Y. 2003)(quoting Baxter Diagnostics, 1998 WL 665138, at *3). In considering a
4

     motion in limine, courts may reserve judgment until trial, so that the motion is placed in the
 5


 6   appropriate factual context. See Nat'l Union Fire Ins. Co., 937 F. Supp. at 287(citing Hawthorne

 7   Partners v. AT&T Tech., Inc., 831 F. Supp. 1398, 1400(N.D. 111. 1993)(stating that a motion in
 8
     limine to exclude evidence should be granted only "when evidence is clearly inadmissible on all
9
     potential grounds...[and][ujnless evidence meets this high standard, evidentiary rulings should
10

     be deferred until trial")).
11


12           III.    PLAINTIFF HAS DELIBERATELY OBSTRUCTED DISCOVERY

13           In a further act of bad faith, Plaintiffs motion in limine represents that Defendant has
14
     "failed to produce copies ofany ofthe documents identified in his Rule 26(a)(l)(A)(ii)
15
     disclosures." In fact, the documents were prepared on August 14,2019 and Plaintiff was notifiec^
16

     during an August 19 telephone conference. During that conference. Defendant requested to
17


18   formalize parameters and efficiencies related to privilege logs due to the excessively overbroad

19   discovery requests made by Plaintiff. This request was ignored. Further phone calls to Plaintiff
20
     went unanswered and a follow up email reiterating this request, sent on August 23(EXHIBIT
21
     A)also received no response. The documents are ready, the request for a follow up conference
22

     to discuss privilege log parameters remains unanswered.
23


24          IV.      PLAINTIFF HAS FAILED TO PRODUCE THE DOCUMENTS

25                  IDENTIFIED IN HIS RULE 26(A)(1)(A)(H)DISCLOSURES
26
                     Defendant requests the court to take notice that at the time ofthis writing.
27
     Plaintiffs 26a disclosures have not been provided to Defendant. In an email dated October 13,
28

     DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION IN LIMINE - 4
     Case 3:17-cv-00601-MHL Document 174 Filed 01/21/20 Page 5 of 6 PageID# 2912



 1   2019 regarding production, Biss stated "The documents are being produced in native and PDF
2
     format, and will be delivered separately via HighTail." No further information followed until
 3
     January 9,2020. "HighTail" is unknown to Defendant, and upon attempting to retrieve the
4

     documents. Defendant was required to apply for an account and provide personal information.
5


6    Defendant immediately emailed Biss(EXHIBIT B)to alert him that this method of production

7    was not acceptable. No response was received and in a response to a follow up email dated
8
     January 13,2020(EXHIBIT C)Biss claimed to have not received Goodman's previous
9
     message, stating that the documents would be mailed. As ofthis filing, one week from the date
10

     of Biss' email, no documents have arrived. It is Defendant's belief that Biss is deliberately
1!


12   confounding communications in an effort to increase these proceedings and create a pre-text for

13   sanctions motions against Defendant.
14
            V.      PLAINTIFF IS PROCEEDING IN BAD FAITH
15
                    Throughout these proceeding Plaintiff has sought to prosecute his case not based
16

     on facts and evidence and not as a legitimate effort to seek relief from an actual injury. Rather,
17


18   Plaintiff and his counsel have repeatedly sought to increase the proceedings with frivolous filings

19   and false statements in an attempt to entrap Defendant in procedural complications.
20
                    In the pre-trial hearing, Biss made clear his desire to avoid phone
21
     communications. Despite the request being denied, Biss has essentially attempted to self-enforce
22

     it. Biss has further complicated email communications by repeatedly including imauthorized
23


24   parties on email communications sent to Goodman as seen in the January 13,2020 message

25   (EXHIBIT C)
26


27


28

     DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION IN LIMINE - 5
     Case 3:17-cv-00601-MHL Document 174 Filed 01/21/20 Page 6 of 6 PageID# 2913



 1                                          CONCLUSION

2
            For the foregoing reasons. Defendant respectfully request that Plaintiffs motion in limine
3
     be denied.
4


5


6    Dated January 20, 2020

7    Respectfully submitted.
8


9


10                                                                Jason Goodman,Defendant, Pro Se
                                                                               252 T"* Avenue Apt 6j
11
                                                                               New York, NY 10001
12                                                                                    (323)744-7594
                                                                      triith@crowdsourcethetruth.ori.
13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

     DEFENDANT'S RESPONSE IN OPPOSITION TO PLAINTIFF'S MOTION IN LIMINE - 6
